Case: 16-10349   Date Filed: 04/10/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10349
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cr-20693-UU-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

DAVIER DIAZ,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 10, 2017)

Before MARCUS, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:
              Case: 16-10349     Date Filed: 04/10/2017   Page: 2 of 2


      Davier Diaz appeals his sentence of imprisonment for 80 months following

his guilty plea to being a felon in possession of a firearm, 18 U.S.C. § 922(g)(1).

Diaz contends that the district court erred in calculating his sentencing range when

it relied on the residual clause of section 4B1.2(a) of the Sentencing Guidelines to

conclude that his prior convictions in Florida of burglary of an unoccupied

dwelling qualified as crimes of violence. He argues that the residual clause of

section 4B1.2(a)(2) is unconstitutionally vague. We affirm.

      The district court committed no error. Diaz’s argument is foreclosed by the

recent decision of the Supreme Court in Beckles v. United States, 137 S. Ct. 886,

890 (2017), and our earlier decision in United States v. Matchett, 802 F.3d 1185,

1194‒95 (11th Cir. 2015). In Beckles, the Supreme Court affirmed this Court and

ruled, as we had in Matchett, that the residual clause of section 4B1.2(a)(2) was not

unconstitutionally vague because the Sentencing Guidelines are not subject to

challenges for vagueness under the Due Process Clause of the Fifth Amendment.

Beckles, 137 S. Ct. at 890, 895. In Matchett, we also determined that a prior

conviction for burglary of an unoccupied dwelling under Florida law, Fla. Stat.

§ 810.02(1)(b), (3)(b), was a “crime of violence” under the residual clause of

section 4B1.2(a)(2). 802 F.3d at 1196‒97. We affirm Diaz’s sentence.

      AFFIRMED.




                                          2